DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 03/16/2022, with respect to the rejections of Claims 16 18, and 21-23 under 112(a)/112(b) have been fully considered and are persuasive.  The rejections of Claims 16 18, and 21-23 have been withdrawn. However, the newly amended subject matter raises issues with the written description, so a new rejection under 112(a) has been added to the claims. 
Applicant’s arguments with respect to the rejections to claim(s) 16, 18, and 20-33 under U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/16/2022 in regards to the rejections under U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that the limitation “continuously detect and record health indicators of the user and a user activity” is not practically performable in the human mind or on pen/paper, which the Examiner disagrees with. It is the Examiner’s position that the human mind is constantly taking in new information pertaining to a person’s health and activities performed, especially as there is no time indicated for how long this information is detected/recorded, so it is unclear what specifically cannot be done in the human mind. The Applicant’s arguments cannot take the place of evidence. Even if this aspect does rise to more than a mental process, it would merely be extra-solution activity, as it is merely data gathering/collecting. The Applicant cites Examples 37 (specifically Claim 2), 38, and 39 from the 2019 PEG as evidence for their position, but the Examiner disagrees that these examples are applicable to this specific case. For Example 37, Claim 2, the Claims were determined patent eligible because the past information detected could only be detected by the processer, i.e. a human would not have been able to determine how much memory each icon used, only the processor could. This is entirely different than health information that a person could detect themselves. Regarding Example 38, it is unclear to the Examiner how this case is applicable in any sense, as it is in an entirely different art with no similar limitations and no arguments are provided by the Applicant. Finally, Example 39 raises the same questions listed above as to applicability to the Applicant’s case, and raises the further issue that Example 39 is based on a neural network, which is not claimed in any capacity in the Claims. For these reasons, the Examiner is maintaining the rejections, and is adjusting them to meet the new claim limitations. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “control the at least one sensor to continuously detect and record health indicators of the user and a user activity in the at least one memory” does not have support in the Specification. The Applicant’s Specification merely states that “The electronic device 100 may continuously record the user activity using the sensor 104 or a wearable device connected to the electronic device 100” (Para. 0133). The Specification does not support any form of continuously detecting any information, or continuously recording the health information. There is no discussion as to how the processor is configured to perform the amended claim language. 
Claims 18 and 21-33 are rejected based on their dependency to Claim 16. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18, and 21-33 are rejected under 35 U.S.C. 101 because the claims are directed towards an abstract idea without significantly more.

Step 1: Independent Claim 16 recites the following claim limitations:
store medical information of a user 
continuously detect and record health indicators of the user and a user activity
receive a user input indicating a symptom related to the user
retrieve at least one medical information of the user in response to the user input indicating the symptom related to the user
detect a user activity performed within a predetermined time of two hours prior to the symptom arising
correlate the user input indicating the symptom, the at least one medical information of the user, and the user activity prior to the symptom arising
identify the user activity as a cause of the symptom based on an analysis with correlation of the user input, the at least one medical information of the user and the recorded user activity prior to the symptom, 
display advice about the symptom based on the correlation wherein the advice comprises providing the user activity as the cause of the symptom

	These limitations, under their broadest reasonable interpretation, cover concepts that can practically be performed in the human mind, i.e. by pen and paper. A person is capable of taking in information about their activity levels and health, hear/feel a symptom and think back to recent events/the person’s medical history and determine whether the symptom was caused by the recent event. Thus the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.

	Step 2A, prong 2: 
	Claim 16 recites the following additional elements:
a wearable device comprising:
at least one memory
at least one processor
a display for displaying advice about the symptom based on the correlation
at least one sensor

	Claim 16’s recitation of one or more processors and memory used to implement a method are merely reciting the processor(s), display, and memory at a high-level of generality. In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	The one or more sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) is being used as a tool to carry out the data acquisition.  Even when viewed as a whole in combination with independent claim 16, the sensor in claims 22/23 fail to add significantly more to the abstract idea.
	While the Examiner maintains the position that “continuously detect and record health indicators of a user and a user activity” is merely a metal process, even if it were not it would merely be extra-solution data gathering/collecting to perform the method. 
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processor(s), display, and memory). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims:
	Claims 17-19, 20, 24-33 further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (correlating the data in various ways, using either the symptoms or the health indicators). Even when viewed as a whole in combination with the independent claim 16, the BRI of Claim 16 fails to add significantly more to the abstract idea. 
	Claims 22 and 23 recite limitations that further define the type of data collected, and are merely limiting the physiological variables to a particular fields of use, and the additional element of "the physiological sensor" configured to automatically acquire physiological data from the patient.  

	Therefore, Claims 16-19 and 21-33 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16, 18, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180144101 awarded to Bitran et al, hereinafter Bitran, in view of U.S. Patent Application 20180277246 awarded to Zhong et al, hereinafter Zhong.
Regarding Claim 16, Bitran teaches wearable device for providing healthcare advice (Para. 0020, computing device 110), the wearable device comprising: a display (Para. 0012 describes the wearable computing device as a fitness watch, which inherently comprises a display); at least one sensor (Para. 0020); at least one memory configured to store medical information of a user of the wearable device (Para. 0025); and at least one processor configured to: control the at least one sensor to continuously detect and record health indicators of the user and a user activity in the at least one memory (Para. 0030), control a user interface to receive a user input indicating a symptom related to the user (Para. 0023), retrieve, from the at least one memory of the wearable device, at least one medical information of the user (Para. 0046, “the user's activity trackers (e.g., biometric sensors and/or movement sensors in wearable devices) may reveal that that user did not work out in the last week and had long periods of sitting still”) in response to the user input indicating the symptom related to the user (Para. 0046, “However, the user's recent activity may reveal the real cause of the muscle pain in the leg”), analyze the recorded user activity performed (Para. 0046), correlate the user input indicating the symptom, the at least one medical information of the user, and the recorded user activity prior to the symptom arising (Para. 0046), identify the user activity as a cause of the symptom based on an analysis with correlation of the user input, the at least one medical information of the user and the recorded user activity prior to the symptom (Para. 0047), and control the display to display advice about the symptom based on the correlation wherein the advice comprises providing the user activity as the cause of the symptom (Para. 0047, “The appointment-optimization logic in this disclosure uses information from multiple sources (e.g., wearable device signals, historical user activity repositories, etc.) to personalize a list of health information for a particular user, such that health information that is most relevant to a potential diagnosis for that user is included in the list). Bitran does not teach analyzing the activity performed within a predetermined time of two hours prior to the symptom arising.
However, in the art of patient data systems, Zhong teaches detecting user activity in a two hour window for calculating health metrics (Para. 0124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitran by Zhong, i.e. by calculating the trigger pattern using the two hour time frame of Zhong, for the predictable purpose of combining prior art element according to known methods to yield the predictable result of accurately characterizing the health of a patient in an immediate time interval.

Regarding Claim 18, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein, in order to correlate the user input, the at least one processor is further configured to correlate the user input indicating the symptom, the at least one medical information of the user, the user activity prior to the symptom arising, and the health indicators of the user (Paras. 0046 and 0047).

Regarding Claim 21, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches

Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein, in order to detect the user activity, the at least one processor is further configured to: detect the user activity prior to the symptom arising by determining at least one of a movement of the user using the at least one sensor (Para. 0046, “Signals from the user's location-aware devices (e.g., a wearable device and/or a mobile device with a GPS sensor) may be used to determine that the user traveled long distances, and the user's activity trackers (e.g., biometric sensors and/or movement sensors in wearable devices) may reveal that that user did not work out in the last week and had long periods of sitting still (e.g., while on the long flights)”). 


Regarding Claim 22, Bitran modified by Zhong makes obvious the device of Claim 21. Bitran further teaches wherein the at least one sensor comprises at least one of a motion sensor and a global positioning system (GPS) (Para. 0046, “Signals from the user's location-aware devices (e.g., a wearable device and/or a mobile device with a GPS sensor) may be used to determine that the user traveled long distances, and the user's activity trackers (e.g., biometric sensors and/or movement sensors in wearable devices) may reveal that that user did not work out in the last week and had long periods of sitting still (e.g., while on the long flights)”).

Regarding Claim 23, Bitran modified by Zhong makes obvious the device of Claim 22. Bitran further teaches further comprising: the physiological sensor, wherein the physiological sensor is configured to determine the health indicators including at least one of body temperature, heart rate, skin conductivity, pulse, glucose level, cardiac pacing, or cardiac rhythm of the user (Para. 0014).

Regarding Claim 24, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein, in order to correlate the user input, the at least one processor is further configured to correlate the at least one medical information of the user, the user activity prior to the symptom arising, and the health indicators of the user (Para. 0046 and 0047). 

Regarding Claim 25, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein, in response to the user input indicating the symptom related to the user, the display displays a query about one or more symptoms or at least one health indicator to the user (Para. 0041), and wherein the at least one processor is further configured to: receive a second user input indicating the one or more symptoms or the at least one health indicator from the user (Para. 0043), the second user input being composed of a natural language (Para. 0042), analyze at least one of the at least one health indicator, the user activity, the at least one medical information, or the symptom, and correlate the user input based on the analysis (Para. 0046-0047). 

Regarding Claim 26, Bitran modified by Zhong makes obvious the device of Claim 25. Bitran further teaches wherein the at least one processor is further configured to store the symptom, the at least one health indicator, and the user activity in a memory or in a database of a server (Paras. 0025-0026). 

Regarding Claim 27, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein the at least one processor is further configured to: identify lifestyle parameters of the user, correlate at least one of the user input indicating the symptom, the at least one medical information of the user, the user activity prior to the symptom arising, or the lifestyle parameters of the user, and identify a cause of the symptom based on the correlation, and wherein the advice comprises the cause of the symptom (Para. 0046-0047). 

Regarding Claim 28, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wearable device of Claim 16, wherein the at least one processor is further configured to identify the symptom based on parsing the user input using a natural language processing, and wherein the user input is composed of a natural language (Para. 0042).

Regarding Claim 29, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein the advice comprises one or more healthcare suggestions including at least one of: a suggestion of a possible lifestyle related activity to mitigate the symptom (Para. 0036, “The health-scheduling logic may evaluate the information from the user knowledge repository 206 to determine whether the user is to see a healthcare professional within a threshold period of time from a current time (e.g., within a month, within a week, within a day, etc.). For example, the health-scheduling logic may evaluate calendar and/or communication data for the user (e.g., from a calendar application and/or a communication application) to determine whether an appointment with a healthcare professional is scheduled within a threshold range of dates/time (e.g., from a current date/time)”).

Regarding Claim 30, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein the at least one processor is further configured to identify the user activity as a cause of the symptom based on an analysis of a correlation of the user input, the at least one medical information of the user, or the user activity prior to the symptom arising, and wherein the displaying of the advice comprises displaying the advice including the cause of the symptom (Paras. 0043-0044). 

Regarding Claim 31, Bitran modified by Zhong makes obvious the device of Claim 30. Bitran further teaches wherein the at least one processor is further configured to: generate an electronic report including the symptom and the cause of the symptom, and transmit the electronic report to a device of a caregiver of the user (Paras. 0043-0044). 

Regarding Claim 32, Bitran modified by Zhong makes obvious the device of Claim 31. Bitran further teaches wherein the at least one processor is further configured to: generate a data item representing at least one health indicator of the user, the data item being launched in one or more health applications, associate the symptom with the at least one health indicator which is determined by an input of the data item by the user (Paras. 0043-0044), identify at least one secondary symptom relevant to the at least one health indicator based on the association (Paras. 0042-0043), and update the electronic report to include the at least one secondary symptom and a secondary cause of the at least one secondary symptom (Para. 0058). 

Regarding Claim 33, Bitran modified by Zhong makes obvious the device of Claim 16. Bitran further teaches wherein the at least one medical information of the user comprises at least one of the information input by the user (Para. 0013), chronic condition of the user, information from medical reports of the user, consultation history, patient medication, information from one or more health applications of the user, or health indication parameters of the user (Para. 0031).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792